Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 1 of 8 PAGEID #: 638




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


STANLEY WATKINS,

                  Plaintiff,
                                                         Case No. 2:19-cv-394
         v.                                              Judge Edmund A. Sargus, Jr.
                                                         Magistrate Judge Elizabeth Preston Deavers
COLUMBUS CITY SCHOOLS,

                  Defendant.


                                          OPINION AND ORDER

         The matter before the Court is Plaintiff Stanley Watkins’ (“Plaintiff”) Rule 59 Motion for

New Trial/Motion to Vacate the Judgment. (ECF No. 37). For the reasons stated herein, this

Motion (ECF No. 37) is DENIED.

         Additionally, Plaintiff’s Motion to Reconsider Plaintiff’s Motion to File Electronically

(ECF No. 36) is before the Court. For the reasons stated herein, Plaintiff’s Motion (ECF No. 36)

is DENIED as moot.

                                                          I.

         On March 18, 2020, the Court granted Defendant Columbus City Schools’ (“Defendant”)

Motion for Judgment on the Pleadings. (See Op. & Order, ECF No. 34.) The Court found

Plaintiff’s claim barred by the statute of limitations. (Id. at 13.) Next, Plaintiff filed a “Rule 59

Motion for New Trial/ to Vacate the Judgment.” 1 (See Rule 59 Mot. New Trial/ Mot. Vacate J.,




1
  Despite the title of the motion mentioning a new trial, the Court will treat this as a motion to alter or amend a
judgment under Federal Rule of Civil Procedure 59(e) and not a motion for a new trial because Plaintiff did not have
a trial. Further, Plaintiff argues in his motion that the Court made errors of law, which is one of the reasons a Rule
59(e) motion may be granted. See GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). This
leads the Court to believe Plaintiff intended to bring a Rule 59 motion and not a Rule 60(b) motion.
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 2 of 8 PAGEID #: 639




ECF No. 37, hereinafter “Pl.’s Mot.”) Plaintiff also filed a Notice of Appeal. (See ECF No. 38.)

The case on appeal is being held in abeyance, pending resolution of this matter, in accordance with

Federal Rule of Appellate Procedure 4(a)(4). (ECF No. 39.)

                                                II.

       Federal Rule of Civil Procedure 59(e) permits a district court to correct its errors, “sparing

the parties and appellate courts the burden of unnecessary appellate proceedings.” Howard v.

United States, 533 F.3d 472, 475 (6th Cir. 2008). It is within the sound discretion of the district

court whether to grant relief under Rule 59(e). In re Ford Motor Co., Sec. Litig. Class Action, 381

F.3d 563, 573 (6th Cir. 2004). A Rule 59(e) motion is rarely granted unless the district court made

a clear error of law, if there is an intervening change in the controlling law, or if granting the

motion will prevent a manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804,

834 (6th Cir. 1999).

       “Rule 59(e) motions cannot be used to present new arguments that could have been raised

prior to judgment.” Howard v. United States, 533 F.3d 472, 475 (6th Cir. 2008). This is because

Rule 59(e) motions do not permit parties to reargue a case, but instead, allow the district court to

correct its own errors. Id.; White v. JPMorgan Chase Bank, NA, 521 F. App’x 425, 430 (6th Cir.

2013) (“[T]he district court properly denied the motion [to reconsider] because this argument could

have been presented in Plaintiff’s response to the motion for summary judgment.”); Moore v.

Coffee Cty., 402 F. App’x 107, 109 (6th Cir. 2010) (“Indeed, [the Sixth Circuit] has long held that

‘[a] Rule 59(e) motion . . . is not the proper vehicle to raise arguments that should have been made

before judgment.” (quoting Russel v. GTE Gov’t Sys. Corp., 141 F. App’x 429, 424 (6th Cir.

2005)); Sault Ste. Marie Tribe of Indian Tribes v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (noting




                                                 2
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 3 of 8 PAGEID #: 640




a party should not use a motion for reconsideration as a vehicle to re-hash old arguments that could

have been argued previously).

                                                III.

       Plaintiff asks this Court to reconsider its decision denying Plaintiff’s Motion for Summary

Judgment and Motion for Judgment on the Pleadings and granting Defendant’s Motion for

Judgment on the Pleadings. Plaintiff argues this Court made a clear error of law for three reasons:

(1) Plaintiff’s “claims should be preserved by equitable tolling based on an Equal Employment

Opportunity Commission (”EEOC”) mistake as in Chavez v. Credit Nation Auto Sales, 49

F. Supp. 3d 1163 [(N.D. Ga. 2014);]” (2) Ohio’s saving statute applies; and (3) case law provides

the statute of limitations should have accrued at a later date. (See Pl.’s Mot.)

       Plaintiff presents no newly discovered evidence, intervening change in controlling law, or

error of law the Court made based on the evidence and arguments the parties’ presented in their

motions. Rather, Plaintiff presents three arguments which were not presented to the Court prior to

now. Plaintiff could have presented these arguments in either his motion for summary judgment

or his motion for judgment on the pleadings. Plaintiff cannot use a Rule 59(e) motion to put forth

new arguments and re-litigate his case. Howard, 533 F.3d at 475; White, 521 F. App’x at 430.

These arguments should have been made prior to judgment. Moore, 402 F. App’x at 109.

       Further, even if Plaintiff had presented these arguments in his prior motions, they do not

change the outcome in this case for they are without merit.

   A. Equitable Tolling as in Chavez

       Plaintiff contends that he is entitled to equitable tolling because the EEOC erred in failing

to provide him a right to sue letter in a timely manner. (Pl.’s Mot. at 2.) Plaintiff contends his

case is like Chavez where the Northern District of Georgia equitably tolled a plaintiff’s exhaustion




                                                  3
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 4 of 8 PAGEID #: 641




of her administrative remedies for her Title VII claim based on the EEOC’s misleading remarks

her ability to file a complaint. 49 F. Supp. 3d at 1173. Even if Chavez were mandatory authority,

which it is not, the current case is different from Chavez in several important respects.

       First, Chavez deals with a Title VII claim where exhaustion of administrative remedies is

required in order to file suit in federal court. See Younis v. Pinnacle Airlines, Inc., 610 F.3d 359,

361 (6th Cir. 2010) (“[A]n employee alleging employment discrimination in violation of [Title

VII] must first file an administrative charge with the EEOC within a certain time after the alleged

wrongful acts.”). Plaintiff’s claim is under Section 1983, which does not require exhaustion of

administrative remedies. Wal Juice Bar, Inc. v. City of Oak Grove, 211 F. App’x 358, 361 (6th

Cir. 2006) (citing Patsy v. Bd. of Regents of State of Fla., 457 U.S. 496, 516 (1982)); Gies v. Flack,

No. C-3-96-61, 1996 U.S. Dist. LEXIS 22527, at *16 (S.D. Ohio Apr. 24, 1996).

       Second, the court in Chavez was addressing the time to file a claim with the EEOC and

found that the EEOC’s misrepresentations caused the time to be extended. See 49 F. Supp. 3d at

1174. This case, in contrast, addressed the time to file a complaint in federal court.

       Thus, Chavez, is inapplicable and Plaintiff’s first argument is without merit.

   B. Ohio’s Saving Statute

       Plaintiff argues that Ohio Revised Code Section 2305.19 applies to the instant case and

allows his case to be filed in federal court on February 6, 2019. (Pl.’s Mot. at 3–4.)

       Ohio Revised Code, Section 2305.19, provides:

       In any action that is commenced or attempted to be commenced, if in due time a
       judgment for the plaintiff is reversed or if the plaintiff fails otherwise than upon the
       merits, the plaintiff . . . may commence a new action within one year after the date
       of the reversal of the judgment to the plaintiff’s failure otherwise than upon the
       merits or within the period of the original applicable statute of limitations,
       whichever occurs later . . .




                                                  4
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 5 of 8 PAGEID #: 642




OHIO REV. CODE § 2305.19(A). Plaintiff previously filed suit in the Franklin County Court of

Common Pleas and filed suit in the Ohio 10th District Court of Appeals. (See Def.’s Mot. Dismiss

at Exs. E, F, L, ECF No. 4.) Plaintiff has not contended, however, that either of these cases were

“reversed’ or decided “otherwise than upon the merits.”

       Instead, Plaintiff focuses on the fact that he raised his Section 1983 claim in these prior

proceedings. This does not show his prior cases were reversed or decided on grounds other than

the merits. The Franklin County Court of Common Pleas concluded “[t]he plaintiff’s conduct

sleeping among other things, teaching deficiencies, an inability to get along with or work with

others constituted ‘good and just cause’ for his termination.” (Def.’s Mot. Dismiss at Ex. F.) The

10th District Court of Appeals affirmed this decision. (Id. at Ex. L.) These appear to be decisions

on the merits and Plaintiff does not provide any argument otherwise. Thus, this statute is

inapplicable, and this argument is without merit.

   C. Date When Statute of Limitations Began to Run

       Plaintiff’s third argument puts forth a selection of cases which Plaintiff contends are

applicable to his case and require that the Court find the statute of limitations in his case began to

run on June 20, 2017. This Court, relying on Hackett v. Board of Education of the Marysville

Exempted Village School District, No. 2:18-cv-1308, 2019 U.S. Dist. LEXIS 94399, at *7 (S.D.

Ohio June 5, 2019), held the statute of limitations began to run on April 19, 2016, when Plaintiff

received notice he was being placed on leave, his pay was being suspended, and that Defendant

was seeking to terminate his employment. (See Op. and Order at 9.)

       Primarily, Plaintiff contends that the Supreme Court case, which he refers to as

“Williamson,” requires the Court find the statute of limitations began to run on June 20, 2017.

Plaintiff does not provide a citation or full case name for the case he is referring to, but from the




                                                  5
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 6 of 8 PAGEID #: 643




text he quotes from the case, the Court believes Plaintiff is referring to Williamson County

Regional Planning Commission v. Hamilton Bank, 473 U.S. 172 (1985). Plaintiff argues this case,

and other cases which rely on this case, provide the standard for when the statute of limitations

began to run in his case. This case is inapplicable for several reasons. First, this case provides a

standard to determine when Fifth Amendment takings claims become ripe. Plaintiff’s claim is a

procedural due process claim, not a taking claim.

         Second, this case has been overturned in part by Knick v. Township of Scott, 139 S. Ct.

2162 (2019).       The Knick Court overturned the Williamson requirement that litigants seek

compensation through the state system before bringing a taking claim in federal court. Id. at 2169–

73. Plaintiff uses this Williamson requirement to argue his termination was not final until June 20,

2017. (Pl.’s Mot. at 5.) Plaintiff argues he could not seek compensation by having a referee

hearing until June 20, 2017. (Id.) This is not persuasive, for even if Williamson was applicable to

this situation, this part of the case has been overruled.

         Plaintiff next cites a series of cases which he contends support his argument that the statute

of limitations began to run on June 20, 2017. Each of the cited cases, however, either do not

address the accrual of the statute of limitations at all or are not relevant to Plaintiff’s case. 2 (Pl.’s

Mot. at 6–10 (citing Cooey v. Strickland, 479 F.3d 412 (6th Cir. 2007) (holding the statute of

limitations for a death-row prisoner’s method of execution claim began to run when the law

changed to require lethal injection); McDaniel v. Princeton City Sch. Dist. Bd. of Educ., 45

F. App’x 354 (6th Cir. 2002) (holding the district court was correct in finding the defendants

violated the plaintiff’s constitutional rights by terminating her from her teaching position without

providing proper notice and opportunity to be heard, but not addressing statute of limitations);


2
  Some of the cases Plaintiff mentions include no full case name or citation and thus, the Court could not locate
them.


                                                          6
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 7 of 8 PAGEID #: 644




Southview Assoc., Ltd. v. Bongartz, 980 F.2d 84 (2d Cir. 1992) (affirming the district court’s

dismissal of the case because the complaint did not state a claim for a physical taking and the

remaining claims were not ripe); Reg’l Rail Reorganization Act Cases, 419 U.S. 102 (1974)

(holding the statute at issue did not bar the Tucker Act remedy to provide just compensation for a

taking); Ruiz-Bueno v. Maxim Healthcare Servs., 2015 U.S. Dist. LEXIS 77115 (S.D. Ohio June

15, 2015) (holding the statute of limitations for a § 1983 case based on a prisoner’s death began to

run, at the latest, when the plaintiff filed a suit for failure to provide adequate medical care, for

regardless of when the statute typically begins to run, the plaintiff clearly knew about the claim at

this point); Bay Area Laundry & Dry Cleaning Pension Trust Fund v. Ferbar Corp., 522 U.S. 192

(1997) (addressing when a statute of limitations for a claim under the Multiemployer Pension Plan

Amendments Act of 1980 begins to run); Wallace v. Kato, 549 U.S. 384 (2007) (holding that when

a claim seeks damages for false arrest in violation of the Fourth Amendment, and the arrest is

followed by criminal proceedings, the statute of limitations begins to run at the time the claimant

becomes detained pursuant to the legal process).) The cited cases do not address the issue at hand

and do change the Court’s holding that the statute of limitations in this instance began to run on

April 19, 2016.

        In sum, Plaintiff provides three new arguments and thus, attempts to relitigate the case.

This is reason to deny his motion. Further, even if the Court looks at the merits of Plaintiff’s

arguments, they do not entitle Plaintiff to have his judgment overturned. Thus, Plaintiff’s motion

is DENIED.

                                                  IV.

        Plaintiff has also filed a motion to reconsider the Court’s earlier order denying Plaintiff’s

request to file electronically. (ECF No. 36.) Plaintiff states that he would like to file electronically




                                                   7
Case: 2:19-cv-00394-EAS-EPD Doc #: 41 Filed: 04/20/20 Page: 8 of 8 PAGEID #: 645




because of the Covid-19 crisis. (See id.) Because the Court has denied the above motion to vacate

the judgment, this motion is now moot. Thus, this motion is DENIED as moot.

                                               V.

       For the reasons stated herein, Plaintiff’s Rule 59 Motion for New Trial/Motion to Vacate

the Judgment (ECF No. 37) is DENIED. Additionally, Plaintiff’s Motion to Reconsider Plaintiff’s

Motion to File Electronically (ECF No. 36) is DENIED as moot.

IT IS SO ORDERED.
4/20/2020                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE




                                               8
